Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 16 and 20 are the independent claims under consideration in this Office Action.  
	Claims 2-15 and 17-19 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          

s 1, 4-6 and 12 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Stewart (3,471,067).
          Stewart teaches a clothes care device for removing wrinkles from a garment.  Stewart teaches the apparatus as including a main body 12 and 10 for accommodating a garment thereon.  The apparatus includes a dressing station 11 and a pressing station 13 (figure 1) with a pair of pressing chests 15 (figure 10).  The apparatus incldues multiple garment supporting or engaging portions including the first portion 10 and 12 with a spacing between where a second and third support 55 and/or 56 (figure 14, for example) are movably located.  The main body 10 and 12 is located facing a first direction towards the front of the machine (figure 1, for example) and the second and third supports movable along an axis towards and away from each other and toward and away from an inner space of the first support with a spacing distance measured perpendicular to the first direction.  The second and third supports are movable away from each other a variable distance depending on the article that is placed on the machine (column 5, lines 5-16).  The article is mountable onto the first, second and third supports and then is moved to the pressing station where a steam generator is provided for applying steam to an interior of the supports and cooperating pressing chests and to a lesser extent to an exterior of the supports and cooperating pressing chests.  The steam is confined to the housing or “care room” via the pressing chests where it is applied to the article and is then kept clear from the operator (column 8, line 15).  The first support further includes a body 157 configured to support an upper portion of the garment supported by the apparatus.  The body includes a fixing portion 160 (figure 17, for example) with a spring 163 and which is movable in a direction opposite to the facing .   
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roselle et al. (9,410,281).
          Roselle et al. disclose the invention as claimed.  Roselle et al. teach a clothes care device for removing wrinkles from a garment.  Roselle et al. teach that garments are treated in a “clothes care device” or enclosure using steam or other fluids (column 1, line 23).  The enclosure 12 accommodates a top type garment (shirt) and a bottom type garment (figure 2 and 5, for example) and includes a first support or main body 15 or 78 or 200 for supporting the garment.  The apparatus further has multiple garment supporting or engaging portions 32 or 43 (80 in figure 8, for example) which engage and support the garment or portions of the garment and are adjustable in tension or movement relative to the first support, including the first and second portions 34 (figure 
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus of Roselle et al. as including a steam generation device.  Providing one would allow the steam treatment .
ALLOWABLE SUBJECT MATTER
           Claims 16-19 are allowable over the art of record.	
Claims 7-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Radford, Trent et al. and Azizian et al. illustrate housings including garment accommodating spaces. Pessina illustrate a garment support including multiple movable support portions. Fitzpatrick et al. illustrate a cabinet including accommodating top garments and bottom garments for treatment.  Forse illustrate sleeve pressers.  Redlin illustrates a button strip clamp.  Engelbart, Holzapfel et al. and Davis illustrate multiple supports with movable components including angular directions.
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732